    Case 19-13273-VFP            Doc 91      Filed 03/28/19 Entered 03/28/19 10:58:53       Desc Main
                                             Document Page 1 of 2
UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY

Caption in Compliance with D.N.J. LBR 9004-1(b)

GIBBONS P.C.
Dale E. Barney, Esq.                                                   Order Filed on March 28, 2019
                                                                       by Clerk
David N. Crapo, Esq.                                                   U.S. Bankruptcy Court
One Gateway Center                                                     District of New Jersey
Newark, New Jersey 07102
Telephone: (973) 596-4500
Facsimile: (973) 596-0545
E-mail: dbarney@gibbonslaw.com
        dcrapo@gibbonslaw.com

Counsel for Discover Growth Fund, LLC

In Re:                                                     Case No.:   19-13273 (VFP)
                                                           Chapter:    11
IMMUNE PHARMACEUTICALS, INC.,
et al.,        Debtors.                                    Judge:      Vincent F. Papalia




                            ORDER SHORTENING TIME PERIOD FOR NOTICE,
                              SETTING HEARING AND LIMITING NOTICE

    The relief set forth on the following page numbered two (2) is hereby ORDERED.




     DATED: March 28, 2019




                                                                                      2720238.1 115719-100281
    Case 19-13273-VFP             Doc 91    Filed 03/28/19 Entered 03/28/19 10:58:53                Desc Main
                                            Document Page 2 of 2


        After review of the application of Gibbons P.C., counsel to the Discovery Growth Fund, LLC for a
reduction of time for a hearing on the Discover Growth Fund, LLC’s Motion to Seal Declaration of John C.
Kirkland in Further Support of Discovery Growth Fund, LLC’s Objection to the Debtors’ Motion on Shortened
Notice Seeking to Sell the Ceplene® Product Line Pursuant to 11 U.S.C. § 363(b) and (f), it is
        ORDERED as follows:
        1. A hearing will be conducted on the matter on March 29, 2019 at 10:00 a.m. in the United States
Bankruptcy Court, 50 Walnut Street, Martin Luther King, Jr. Bldg, Courtroom No. 3B .
        2. The Applicant must serve a copy of this Order, and all related documents, on the following parties:
(a) the Office of the United States Trustee for Region Three; (b) the Debtors and (c) the Official Committee of
Unsecured Creditors.

by ☐
   X each, ☐ any of the following methods selected by the Court:
           ☐ fax, ☐ X overnight mail, ☐ regular mail, ☐  X email, ☐ hand delivery.
3. The Applicant must also serve a copy of this Order, and all related documents, on the following parties:

(a) All parties that have requested to receive notice pursuant to Bankruptcy Rule 2002 via CM/ECF Notice.

        by ☐ each, ☐
                   X any of the following methods selected by the Court:
             X fax, ☐ overnight mail, ☐ regular mail, ☐
             ☐                                        X email, ☐
                                                               X hand delivery.
        4. Service must be made:
             X on the same day as the date of this order, or
             ☐
             ☐ within ________ day(s) of the date of this Order.
        5. Notice by telephone:
              ☒ is not required
              ☐ must be provided to ________________________________________________________
                     ☐ on the same day as the date of this Order, or
                     ☐ within _________ day(s) of the date of this Order. 6. A Certification of Service must be
        filed prior to the hearing date.
        7. Any objections to said motion/application identified above:
             ☐ must be filed with the Court and served on all parties in interest by electronic or overnight mail
             -1 day(s) prior to the scheduled hearing; or
             ☒ may be presented orally at the hearing.
        8.   ☒ Court appearances are required to prosecute said motion/application and any objections.
             ☒ Parties may request to appear by phone by contacting Chambers prior to the return date.
                                                                                                          Rev.2/1/16

                                                               2
                                                                                              2720238.1 115719-100281
